Citation Nr: 1739485	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:   Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2016, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In July 2016 the Board remanded the claim for further development.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that he is entitled to service connection for hepatitis C as the claimed disability resulted from an appendectomy he received while serving in Vietnam.  The Veteran has stated that prior to the diagnosis of hepatitis C in 2002, he had no other surgeries.

In July 2016 the Board remanded the claim in order to obtain a medical opinion as to the etiology of hepatitis C.  In a February 2017 VA examination, the examiner stated that since the vast majority of acute and chronic hepatitis C infections are asymptomatic, it would be mere speculation to provide an opinion based on the Veteran's self-reported history of contaminated surgical equipment used during the appendectomy.  The examiner also stated that it would be mere speculation to opine exposure to unprotected sex, being jailed, or multiple tattoos as the source of infection.  

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For VA purposes, the examination from February 2017 is insufficient.  The examiner was not responsive to the July 2016 remand instructions.  The examiner was unable to reach conclusion without resorting to mere speculation, and as a result no opinion was provided.  An additional opinion is necessary to address the nature and etiology of the claimed disability.

Clinical documentation dated after March 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from March 2017 to present.  

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any hepatitis C with a medical doctor examiner who has not previously examined the Veteran.  Any indicated tests and studies should be performed.  The examiner must review the claims file and should note that review in the report.  The examiner is requested to consider all possible risk factors that may be relevant to hepatitis C infection.  The examiner is informed that the Board finds the Veteran's assertions of an in-service surgery to be credible.  Following a review of the claims folder and an examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hepatitis C disability was caused by risk factors during active service.  The examiner is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  A rationale should be given for any opinion provided.

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

